— Order, Supreme Court, Bronx County (Howard R. Silver, J.), dated April 6, 1988, which denied an application to dismiss this CPLR article 78 proceeding, unanimously affirmed, without costs.
Although the order of the respondent was not a "final” order from which review may ordinarily be taken, nevertheless the order is explicitly subject to judicial review pursuant to the provisions of the Rent Stabilization Code. (9 NYCRR 2529.8, 2530.1.) Further, inasmuch as petitioner challenges the authority of the respondent to reopen a prior final determination, the general rule barring judicial review does not apply. (People ex rel. Finnegan v McBride, 226 NY 252; Watergate II Apts. v Buffalo Sewer Auth., 46 NY2d 52.) Concur — Ross, J. P., Garro, Asch, Kassal and Smith, JJ.